DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “sonfication audio data” according to the specification appears to be a separate type of metadata derived from audio data, but the “sonification audio data” is not audio data.  It is unclear how “sonfication audio data” is a type of “audio data” and is therefore interpreted as a “metadata”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 10-11, 13-14, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara (US 2020/0053401) in view of Altuev (US 2018/0098034).

Claim 1, Obara teaches a computer-implemented method of event detection, the method comprising: 
obtaining, at one or more processors, multimedia data including multiple frames of video data and audio data corresponding to the video data (i.e. live stream) (p. 0027-0028); 
processing, by the one or more processors, the multiple frames of video data to detect at least one object (i.e. visual attribute) depicted in the video data and to track the at least one object between two or more frames of the multiple frames (i.e. detect movement) (p. 0035-0038); 
“combining, by the one or more processors, the audio data and the other data” (i.e. attributes, analyzing results in an event trigger) (p. 0035-0038); and 
providing, by the one or more processors, input based on the combined audio data and other data (i.e. attributes) to a trained event classifier to detect an event 
Obara is not entirely clear in teaching a computer-implemented method of event detection, the method comprising: 
converting, by the one or more processors, the video data into sonification audio data, wherein the sonfication audio data represents a position of the at least one object in the two or more frames, movement of the at least one object in the two or more frames, or both the position and the movement of the at least one object in the two or more frames.
Altuev teaches a computer-implemented method of event detection, the method comprising: 
converting, by the one or more processors, the video data into sonification audio data (i.e. video data converted into metadata), wherein the sonfication audio data (i.e. video frame metadata) represents a position of the at least one object in the two or more frames (i.e. position of objects), movement of the at least one object in the two or more frames (i.e. movement of objects), or both the position and the movement of the at least one object in the two or more frames (p. 0019, 0026, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filed to have provided object movement data as taught by Altuev to the system of Obara to allow for object tracking (p. 0019).

Claim 2, Obara teaches the computer-implemented method of claim 1, wherein processing the multiple frames of the video data includes identifying foreground portions 

Claim 3, Obara teaches the computer-implemented method of claim 1, wherein processing the multiple frames of the video data includes identifying a detected object, wherein the sonification audio data further represents object identification data of the at least one object (i.e. multiple types of attributes analysis for object detection) (p. 0035-0038). 

Claim 5, Obara teaches the computer-implemented method of claim 1, wherein processing the multiple frames of the video data includes determining relative positions of two or more detected objects within a particular frame (i.e. a ball and a net), wherein the sonification audio data (i.e. attributes) further represents the relative positions of two or more detected objects within the particular frame (p. 0035-0038). 

Claim 6, Obara teaches the computer-implemented method of claim 1, “wherein combining the audio data and other data (i.e. attributes) comprises synchronizing, by one or more processors, the other data (i.e. attributes) and the audio data” (i.e. audio data can be a whistle which is confirmed by verbal content) (p. 0036). 
Obara is silent regarding the specific feature of:
“sonification audio data”.
Altuev teaches the specific feature of:

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filed to have provided object movement data as taught by Altuev to the system of Obara to allow for object tracking (p. 0019).

Claim 7, Obara teaches the computer-implemented method of claim 1, wherein the trained event classifier includes or corresponds to a perceptron, an artificial neural network, a decision tree (p. 0126-0134), naive Bayes classifier, or a support vector machine. 

Claim 8, Obara teaches the computer-implemented method of claim 1,  comprises: 
determining a first representative coordinate position of a first object in a first frame (i.e. position of a ball) (p. 0038); and 
determining, based at least partially on the first representative coordinate position, a first audio parameter value to represent the first object (i.e. analyzing other attributes like verbal content, crowd noise, the word “score”, etc.) (p. 0036-0038). 
Obara is silent regarding the specific feature of:
“wherein converting the video data into the sonification audio data wherein the sonification audio data represents the position of the at least one object in the two or more frames”.
Altuev teaches the specific feature of:

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filed to have provided object movement data as taught by Altuev to the system of Obara to allow for object tracking (p. 0019).

Claim 10, Obara teaches the computer-implemented method of claim 8, comprises: 
determining a second representative coordinate position of the first object in a second frame (i.e. tracking movement of a ball in multiple frames) (p. 0038); 
determining a difference between the first representative coordinate position and the second representative coordinate location (i.e. tracking movement of a ball in multiple frames) (p. 0038); and 
determining, based at least partially on the difference between the first representative coordinate position and the second representative coordinate position, a second audio parameter value to represent the motion of the first object (i.e. analyzing other attributes like verbal content, crowd noise, the word “score”, etc.) (p. 0036-0038). 
Obara is silent regarding the specific feature of:
“wherein converting the video data into the sonification audio data, wherein the sonification audio data represents the position of the at least one object in the two or more frames”.
Altuev teaches the specific feature of:

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filed to have provided object movement data as taught by Altuev to the system of Obara to allow for object tracking (p. 0019).

Claim 11, Obara teaches the computer-implemented method of claim 1, wherein the multimedia data is obtained from a compressed multimedia stream having a first frame rate (i.e. 24 fps) (p. 0030-0031) and further comprising: 
during a first time period, decoding a first segment of the compressed multimedia stream to generate an audio signal and a video signal for a multimedia output device (p. 0028); 
during the first time period, generating an output of the trained event classifier, the output indicating a classification assigned to a particular event detected in the first segment of the compressed multimedia stream (i.e. slow motion stream of event) (p. 0031-0033); and 
concurrently providing to the multimedia output device, at the first frame rate, the audio signal, the video signal, and the output indicating the classification assigned to the particular event (i.e. slow motion stream of event) (p. 0031-0033). 

Claim 13 is analyzed and interpreted as an apparatus of claim 1.
Claim 14 is analyzed and interpreted as an apparatus of claim 3.

Claim 17 is analyzed and interpreted as an apparatus of claim 6.
Claim 18 is analyzed and interpreted as an apparatus of claims 8, 10.

Claim 20 recites “a computer program product for event detection, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors” to perform the steps of claim 1.
Obara inherently teaches “a computer program product for event detection, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors” to perform the steps of claim 1.

Claim 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara (US 2020/0053401) in view of Altuev (US 2018/0098034), and further in view of Lee et al. (US 2018/0035075).

Claim 4, Obara is silent regarding the computer-implemented method of claim 1, wherein processing the multiple frames of the video data includes determining a relative size of a detected object within a particular frame, wherein the sonification audio data further represents the relative size of the detected object within the particular frame. 
Lee teaches the computer-implemented method of claim 1, wherein processing the multiple frames of the video data includes determining a relative size of a detected 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filed to have provided size analysis as taught by Lee to the system of Obara to track objects motion (p. 0073).

Claim 15 is analyzed and interpreted as an apparatus of claim 4.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara (US 2020/0053401) in view of Altuev (US 2018/0098034), and further in view of Liu et al. (US 2010/0054694).

Claim 9, Obara is silent regarding the computer-implemented method of claim 8, wherein the first audio parameter value indicates one or more frequencies of a sound, one or more amplitudes of the sound, one or more durations of the sound, modulation of the sound, or a combination thereof. 
Liu teaches the computer-implemented method of claim 8, wherein the first audio parameter value indicates one or more frequencies of a sound, one or more amplitudes of the sound, one or more durations of the sound, modulation of the sound, or a combination thereof (p. 0033). 
.

Claim 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara (US 2020/0053401) in view of Altuev (US 2018/0098034), and further in view of O’Kelly et al. (US 2014/0023348).

Claim 12, Obara is silent regarding the computer-implemented method of claim 1, wherein the sonification audio data corresponds to one or more sounds outside a human auditory range. 
O’Kelly teaches the computer-implemented method of claim 1, wherein the sonification audio data corresponds to one or more sounds outside a human auditory range (p. 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the present invention was filed to have provided sound detection as taught by O’Kelly to the system of Obara to detect sound outside of the human perception (p. 0021).

Claim 19 is analyzed and interpreted as an apparatus of claim 12.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100098258 A1	Thorn; Karl Ola
US 20110285821 A1	Ogawa; Takehiro
US 20050076161 A1	Albanna, Amro et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM

Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        6/15/2021